EXHIBIT 10(g)

Contract No. 113421

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)
TRANSPORTATION RATE SCHEDULE FTS


AMENDMENT NO.3 DATED February 18, 2004
TO AGREEMENT DATED January 15, 1998 (Agreement)



1.

[X] Exhibit A dated February 18, 2004. Changes Primary Receipt Point(s) and
Point MDQ's. This Exhibit A replaces any previously dated Exhibit A.

 

 

2.

[ ] Exhibit B dated February 18, 2004. Changes Primary Delivery Point(s) and
Point MDQ's. This Exhibit B replaces any previously dated Exhibit B.

 

 

3.

[ ] Exhibits A and B dated February 18, 2004. Changes Primary Receipt and
Delivery Points and Point MDQ's. These Exhibits A and B replace any previously
dated Exhibits A and B.

 

 

4.

[X] Exhibit C dated February 18, 2004. Changes the Agreement's Path. This
Exhibit C replaces any previously dated Exhibit C.

 

 

5.

[ ] Revise Agreement MDQ: [ ] Increase   [ ] Decrease

 

In Section 2. of Agreement substitute ____ Dth for ____ Dth.

 

 

6.

[ ] Revise Service Options

 

 

 

Service option selected (check any or all):

 

 

 

       [ ] LN       [ ] SW       [ ] NB

 

 

7.

[ ] The term of this Agreement is extended through
_____________________________.

 

 

8.

[ ] Other:

This Amendment No.3 becomes effective November 1, 2004.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

 

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

NORTH SHORE GAS COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Financial Planning

 

Title: Executive Vice President

 



--------------------------------------------------------------------------------



EXHIBIT A
DATED: February 18, 2004
EFFECTIVE DATE: November 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 113421

RECEIPT POINT/S

 

 

County/Parish

 

 

 

PIN

 

 

 

MDQ

Name I Location

 

Area

 

State

 

No.

 

Zone

 

(Dth)

 

 

 

 

 

 

 

 

 

 

 

PRIMARY RECEIPT POINT/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2004 - 4/30/2005

 

 

 

 

 

 

 

 

 

 

1. ONEOKWES/NGPL WARD

 

WARD

 

TX

 

900962

 

01

 

8929

INTERCONNECT WITH WESTAR TRANSMISSION

 

 

 

 

 

 

 

 

 

 

COMPANY IN SEC. 93 OF H. T.C.R.R. CO.

 

 

 

 

 

 

 

 

 

 

SURVEY, BLOCK 34, WARD COUNTY, TEXAS.

 

 

 

 

 

 

 

 

 

 

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.

RATES

Except as otherwise provided below or in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the
applicable maximum rate(s) and all other lawful charges as specified in
Natural's applicable rate schedule. Shipper and Natural may agree that Shipper
shall pay a rate other than the applicable maximum rate so long as such rate is
between the applicable maximum and minimum rates specified for such service in
the Tariff. Natural and Shipper may agree that a specific discounted rate will
apply only to certain volumes under the agreement. The parties may agree that a
specified discounted rate will apply only to specified volumes (MDQ or commodity
volumes) under the agreement; that a specified discounted rate will apply only
if specified volumes are achieved or only if the volumes do not exceed a
specified level; that a specified discounted rate will apply only during
specified periods of the year or for a specifically defined period; that a
specified discounted rate will apply only to specified points, zones, mainline
segments, supply areas, transportation paths, markets or other defined
geographical area(s); that a specified discounted rate(s) will apply in a
specified relationship to the volumes actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to volumes
actually transported); and/or that the discount will apply only to reserves
dedicated by Shipper to Natural's system. Notwithstanding the foregoing, no
discount agreement may provide that an agreed discount as to a certain volume
level will be invalidated if the Shipper transports an incremental volume above
that agreed level. In addition, the discount agreement may include a provision
that if one rate component which was at or below the applicable maximum rate at
the time the discount agreement was executed subsequently exceeds the applicable
maximum rate due to a change in Natural's maximum rates so that such rate
component must be adjusted downward to equal the new applicable maximum rate,
then other rate components may be adjusted upward to achieve the agreed overall
rate, so long as none of the resulting rate components exceed the maximum rate
applicable to that rate component. Such changes to rate components shall be
applied prospectively, commencing with the date a Commission order accepts
revised tariff sheets. However, nothing contained herein shall be construed to
alter a refund obligation under applicable law for any period during which rates
which had been charged under a discount agreement exceeded rates which
ultimately are



--------------------------------------------------------------------------------



found to be just and reasonable. If the parties agree upon a rate other than the
applicable maximum rate, such written Agreement shall specify that the parties
mutually agree either: (1) that the agreed rate is a discount rate; or (2) that
the agreed rate is a Negotiated Rate (or Negotiated Rate Formula). In the event
that the parties agree upon a Negotiated Rate or Negotiated Rate Formula, this
Agreement shall be subject to Section 49 of the General Terms and Conditions of
Natural's Tariff. Shipper and Natural may agree that Shipper shall pay a rate
other than the applicable maximum rate so long as such rate is between the
applicable maximum and minimum rates specified for such service in the Tariff.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.

 

 



--------------------------------------------------------------------------------



EXHIBIT C
DATED February 18, 2004
EFFECTIVE DATE: November 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 113421

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by a segment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.

 



--------------------------------------------------------------------------------



EXHIBIT C
DATED February 18, 2004
EFFECTIVE DATE: November 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 113421

Segment





Upstream



Forward/Backward



Flow Through





Number





Segment



Haul (Contractual)



Capacity





















11/1/2004 - 4/30/2005











1.



8





9



F



8929

2.



9





0



F



0

3.



10





8



F



8929

4.



11





10



F



8929

5.



12





11



F



8929

6.



13





12



F



8929

7.



14





13



F



8929

8.



29





14



F



8929

9.



37





29



F



8929

10.



39





37



F



8929

